Title: To Benjamin Franklin from Vergennes, 25 July 1783
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


          
            A Vlles. 25 Juillet 1783.
          
          M. De Vergennes a reçu l’Exemplaire des constitutions des Etats unis
            de l’amérique que Monsieur franklin a bien voulu Lui envoyer. Il le prie d’en agréer ses
            justes et sincères remerciments.
          Les Exemplaires du même ouvrage destinés au Roi, à la Reine, et à la famille Royale,
            viennent d’être remis à leur destination, conformément au desir de Monsieur
              franklin.
          M. De Vergennes prie Monsieur franklin de recevoir les assurances de la trés parfaite
            consideration qu’il lui a vouée./.
        